DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-9, 12, & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi et al., (U.S. Patent # 7529965) in view of Aizawa et al., (U.S. Patent # 7028216).
Regarding claim 1, Ikeuchi disclose a method for storage management, comprising: determining, according to a determination that a performance level of a target storage unit is lower than a threshold level, whether idle disk slices that can be used for reconstructing malfunctioning disk slices in the target storage unit exist in a slice pool (col. 11,  lines 20-28, Fig. 2, data recovery to a spare disk drive in a recovery mode is carried out from a suspect disk drive whose addition value of error statistics exceeded a predetermined threshold value); and selecting replacing disk slices for reconstructing the malfunctioning disk slices from available storage units based at least in part on the priority, wherein the available storage units 
Regarding claim 2, Aizawa disclose,  wherein determining a priority of the target storage unit comprises: determining a type of data stored in the target storage unit,  and determining the priority of the target storage unit based on the type (col. 5, lines 35-40).
Regarding claim 3, Aizawa disclose, wherein selecting the replacing disk slices comprises: determining candidate storage units from the available storage units according to a determination that the priority of the target storage unit exceeds a threshold priority, wherein priorities of the candidate storage units do not exceed the threshold priority, determining disks associated with disk slices in the target storage unit other than the malfunctioning disk slices, and selecting, from the candidate storage units, disk slices that do not belong to the disks as the replacing disk slices (col. 7, lines 42-51). 
Regarding claim 6, Aizawa disclose, acquiring data of disk slices in the storage unit other than the malfunctioning disk slices, and reconstructing the malfunctioning disk slices by using the data to restore data of the malfunctioning disk slices on the replacing disk slices (col. 7, line 62 to col. 8, lines 1-3).
Regarding claim 7, Aizawa disclose an electronic device, comprising: a processor, and a memory coupled to the processor, wherein the memory stores instructions to be executed, which, when executed by the processor, cause the electronic device to perform actions comprising: determining, according to a determination that a performance level of a target storage unit is lower than a threshold level, whether idle disk slices that can be used for reconstructing malfunctioning disk slices in the target storage unit exist in a slice pool (col. 11,  lines 20-28, Fig. 2, data recovery to a spare disk drive in a recovery mode is carried out from a suspect disk drive whose addition value of error statistics exceeded a predetermined threshold value); and selecting replacing disk slices for reconstructing the malfunctioning disk slices from available storage units based at least in part on the priority, wherein the available storage units have performance levels not lower than the threshold level (col. 11,  lines 20-28, 57-66). He does not explicitly disclose determining a priority of the target storage unit according to a determination that the idle disk slices do not exist. Aizawa disclose (col. 4, lines 22-27) that when the dedicated hot spare disks assigned to the RAID group having a failure are all in use, the RAID control unit selects one arbitrary global hot spare disk from the plural global hot spare disks, the RAID control unit then handles the selected global hot spare disk as the target of the rebuilding processing. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the invention of Aizawa into the invention of Ikeuchi to be able to determine a priority of the target storage unit according to a 
Regarding claim 8, Aizawa disclose,  determining a type of data stored in the target storage unit,  and determining the priority of the target storage unit based on the type (col. 5, lines 35-40).
Regarding claim 9, Aizawa disclose, wherein determining candidate storage units from the available storage units according to a determination that the priority of the target storage unit exceeds a threshold priority, wherein priorities of the candidate storage units do not exceed the threshold priority, determining disks associated with disk slices in the target storage unit other than the malfunctioning disk slices, and selecting, from the candidate storage units, disk slices that do not belong to the disks as the replacing disk slices (col. 7, lines 42-51). 
Regarding claim 12, Aizawa disclose, acquiring data of disk slices in the storage unit other than the malfunctioning disk slices, and reconstructing the malfunctioning disk slices by using the data to restore data of the malfunctioning disk slices on the replacing disk slices (col. 7, line 62 to col. 8, lines 1-3).
Regarding claim 13, Ikeuchi disclose a computer program product having a non-transitory computer readable medium which stores a set of instructions to perform storage management, the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of: determining, according to a determination that a performance level of a target storage unit is lower than a threshold level, whether idle disk slices that can be used for reconstructing malfunctioning disk slices in the target storage unit exist in a slice pool (col. 11,  lines 20-28, Fig. 2, data recovery to a spare disk drive in a recovery mode is .

 Allowable Subject Matter
Claims 4, 5, 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent number 7266717 to Cassell et al., relates to a selection method on the failed filer determines the “best candidate” coredump disk according to a predetermined set of criteria, the available disks that can receive coredump data are located and ordered so as to prefer disks that best match the coredump data size requirement, and least likely to be needed for normal service by the server and require the least preparation to receive coredump data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/NADEEM IQBAL/Primary Examiner, Art Unit 2114